On Application por Rehearing.
The opinion of the Court was delivered by
Poché, J.
In this case appellant prayed for rehearing, and for ten ■days time to file grounds in support of his motion. The time expired on December 28, and no reasons have yet been assigned in support of the •application.
An examination of the recoad shows that on a rule taken by appellee, the order of appeal was annulled and set aside by the lower court, before the expiration of the delay for filing the transcript, for the reason of the insolvency of the security on the appeal bond. No appeal was taken from that decree, and it became final between the parties. The appeal, as it comes before us, is without an order of appeal, and w'e, ther&fore, find no error in the decree dismissing the appeal. The rehearing ds, therefore, refused.